Appellant, defendant below, was tried and convicted of the offense of burglary in the second degree, and his punishment fixed at imprisonment in the penitentiary for ten years.
On the trial in the lower court there was no controversy on the question that the crime complained of in the indictment had been committed. The evidence to that effect was full and conclusive in its every aspect.
The defendant denied he took any part in the commission of the offense and set up an alibi, insisting that he was at a different place, some miles distant, at the time the burglary was committed.
The evidence of the State, if believed under the required measure of proof, was ample to justify the jury in the verdict. As to this there was not only direct and positive evidence, but also a complete free and voluntary confession of one of the three persons accused of committing the offense; the testimony of said witness was corroborated by a preponderance of the evidence and this corroboratory evidence met fully the rule of evidence necessary to corroborate the testimony of the accomplice. Appellant's insistence to the contrary is wholly without merit.
We see no necessity of reciting the evidence adduced upon the trial. The trial of this defendant proceeded throughout with no semblance of error.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.